Bloodworth, J.
1. “Though the witness sought to be impeached by newly discovered evidence was the only witness against the prisoner upon a vital point in the case, if the sole effect of the evidence would be to impeach the witness, a new trial will not be granted.” Arwood v. State, 59 Ga. 391 (1); Key v. State, 21 Ga. App. 795 (1) (95 S. E. 269), and eit. Under the above ruling there is no merit in the grounds of the motion for new trial based upon alleged newly discovered evidence.
2. There is some evidence to support the verdict; the judge who saw and heard the witnesses approved the finding of the jury, and, as no error of law appears, this court cannot interfere.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.